Citation Nr: 1647241	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-41 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for asthma on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to October 1998, including service in the Persian Gulf from May 1991 to July 1991.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A September 2014 Board decision/remand, in pertinent part, denied an increased rating for asthma on a schedular basis, then rated 30 percent prior to September 17, 2013 and 60 percent onwards, and remanded the claim for an extraschedular rating.  Thereafter, a December 2014 RO rating decision assigned an earlier effective date of January 13, 2006 for the receipt of 60 percent rating for service-connected asthma.  The extraschedular rating claim remained denied before the Regional Office as indicated within the April 2015 Supplemental Statement of the Case (SSOC).


FINDING OF FACT

The Veteran's service-connected asthma is not made up of an exceptional or unusual disability picture as to preclude application of the regular rating standards.


CONCLUSION OF LAW

The criteria are not met for assignment of an extraschedular rating of asthma.                See 38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

Regarding VCAA compliance, the Veteran was provided satisfactory and timely VCAA notice.  He was given proper assistance through obtaining VA outpatient records, medical records since service from military facilities, and VA examinations throughout pendency of his original claim for increased evaluation on schedular basis (i.e, under the regular VA rating schedule).  Following the prior remand the Regional Office as Agency of Original Jurisdiction (AOJ) adjudicated the question of extraschedular entitlement, and decided not to refer the matter for further agency review pursuant to the procedures addressed in 38 C.F.R. § 3.321(b)(1).                         The Veteran has declined the opportunity for a hearing.  At this stage, the claim has been properly developed and can be decided.

Disability evaluations are determined applying VA's rating schedule, in accordance with rating criteria based on diagnostic codes.  38 U.S.C.A. § 1155 (West 2014);          38 C.F.R. § 4.1 (2016).  However, VA law further contemplates circumstances where the rating standard does not apply, and so there is the provision for extraschedular rating.

Under 38 C.F.R. § 3.321(b)(1), to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the VA Under Secretary for Benefits or the Director, Compensation Service, upon field station submission,              is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.             The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Per the Johnson holding, referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the          service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the case of Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009) articulates in more detail a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether,                 to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Board is precluded from assigning an extraschedular rating in the first instance, without the appropriate departmental referral.  See Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  After the referral, the Board can review the determination de novo and reach an independent conclusion.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  

For reference, the rating criteria pertaining to bronchial asthma are found at                  38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran is rated at 60 percent.  
Diagnostic Code 6602 assigns the next higher, maximum 100 percent rating         where there is an FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than  40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

In the present case, the Board has denied an increased schedular rating, but then remanded for the AOJ to consider whether to refer for an extraschedular rating.  (The Regional Office has since awarded a 60 percent schedular rating for asthma from January 13, 2006.  That is not part of the current claim.)

On remand, the AOJ decided not to refer this case, per April 2015 Supplemental Statement of the Case (SSOC).     

What the Board now reviews is the decision by the AOJ not to refer the case.           

Having inquired into the evidence regarding service-connected asthma, the Board finds that there is no readily apparent sign that the schedular criteria is insufficient, or otherwise of an exceptional or unusual disability picture, and such, extraschedular referral is not warranted.

From around the date of claim, March 26, 2009, there was no pronounced or exceptional disability picture outside of the schedular standards.  On VA respiratory examination, August 2009, the Veteran utilized inhalers daily and breathing ventilator apparatus once a month. He experienced severe episodes of asthma every 2 to 3 weeks.  He saw a respiratory specialist about once a month.  He had been placed on oral prednisone for a 12-day dose without recurrence.  Pulmonary function test (PFT) was completed (with results under the 100 percent level,              see Diagnostic Code 6602).  While clearly these were serious symptoms, the Veteran did not meet the literal requirement for a higher schedular rating.             There was no indication of a clearly exceptional disability picture either, whether impacting employment or requiring any hospitalization.  Nor for that matter, was the first element of the Thun holding met, preliminary showing that the schedular rating standard is inadequate.  There was no clear implication of requirement of an extraschedular rating.  

The remaining evidence does not show to the contrary.  The Veteran was seen at a military facility in 2010 on outpatient basis including for medication management.  July 2011 outpatient evaluation report indicates assessment of severe, persistent asthma; however, since service it was stated, the Veteran had not been hospitalized and required prednisone once a year.  In September 2011 there was acute             flare-up, no further treatment.  Upon VA Compensation and Pension examination of September 2012, the Veteran indicated no change in therapy for asthma in                   two years.  He had asthma flare-ups requiring short-term oral steroid therapy            three times in the last year.  Otherwise, no episodes of respiratory failure or more frequent exacerbation.  He had missed 10 days of work due to asthma.  There is no evidence or indication of the condition worsening since that then.        
   
Accordingly, whereas the Veteran's asthma is of considerable severity, it is properly compensated under the VA rating schedule at the existing 60 percent.          The requirement of referral for extraschedular rating not met, it follows the claim  on appeal is denied.      


ORDER

The claim for an extraschedular rating for asthma is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


